The first count of the indictment charged the defendant with distilling, and the second count with having in his possession a still to be used for manufacturing, prohibited liquors.
The demurrer to the indictment was properly overruled. It was proper to join the charges of distilling and possessing a still in the same indictment. Nichols v. State, 18 Ala. App. 184,89 So. 847.
There was ample evidence to justify the conviction of the defendant, and the trial court properly refused charges 1 and 2, the general affirmative charges for the defendant.
There is no merit in the exception reserved to that part of the oral charge of the court as follows: "If the evidence warrants, you may convict under either of these counts or both of them." The oral charge must be considered as a whole.
The trial judge charged, among other things, that the burden was on the state to introduce evidence which convinced the jury beyond a reasonable doubt of the guilt of the defendant before the jury could convict him, and charged further:
"If the evidence warrants you may convict under either of these counts or both of them or you may acquit."
The law was given to the jury fully, fairly, and correctly by the trial judge in his oral charge.
There was a general verdict of guilty. But the judgment entry shows that the court adjudged the defendant guilty of distilling. The adjudication is not an essential part of the judgment entry, as the sentence itself implies an adjudication of guilt. The judgment was sufficient. Ex parte State (In re Hardeman) 202 Ala. 694, 81 So. 656, and authorities cited.
The record fails to disclose any error, and the judgment of the circuit court is affirmed.
Affirmed.